                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MARCUS HANSERD,

                   Petitioner,
                                                    Case No. 16-cv-11099
v.                                                  Hon. Matthew F. Leitman

TONY TRIERWEILER,1

               Respondent.
_______________________________________/

  OPINION AND ORDER (1) DENYING PETITION FOR A WRIT OF
 HABEAS CORPUS (ECF #1) AND AMENDED PETITION (ECF #11), (2)
DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND (3)
      GRANTING LEAVE TO APPEAL IN FORMA PAUPERIS

      Petitioner Marcus Hanserd is a state prisoner in the custody of the Michigan

Department of Corrections. On March 25, 2016, Hansered filed a pro se petition for

a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254. (See ECF #1.)

Hanserd filed an amended petition on November 7, 2016. (See ECF #11.) In the

petitions, Hanserd challenges his state-court convictions for first-degree

premeditated murder, Mich. Comp. Laws § 750.316(1)(a); carjacking, Mich. Comp.


1
 The proper respondent in a habeas action is the habeas petitioner’s custodian, which
in the case of an incarcerated habeas petitioner is the warden of the facility where
the petitioner is incarcerated. See Edwards v. Johns, 450 F.Supp.2d 755, 757 (E.D.
Mich. 2006). See also Rule 2(a), 28 U.S.C. § 2254. Since the filing of the petition,
Petitioner Marcus Hanserd has been transferred to the Bellamy Creek Correctional
Facility, where Tony Trierweiler is the warden. Therefore, the Court amends the
caption to reflect the fact that Trierweiler is the proper Respondent to this action.
                                            1
Laws § 750.529a; felon in possession of a weapon, Mich. Comp. Laws § 750.224f;

carrying a dangerous weapon with unlawful intent, Mich. Comp. Laws § 750.226,

and four counts of possession of a firearm in the commission of a felony, Mich.

Comp. Laws § 750.227b.

      The Court has reviewed Hanserd’s claims and concludes that he is not entitled

to federal habeas relief. Accordingly, for the reasons set forth below, the Court will

DENY his petitions. The Court will also decline to issue Hanserd a certificate of

appealability. However, it will grant him permission to appeal in forma pauperis.

                                          I

      Hanserd was convicted following a jury trial in the Saginaw County Circuit

Court. The Michigan Court of Appeals described the underlying facts as follows:

             Defendant’s convictions arise from the murder of Sheric
             Harris and related crimes that occurred after midnight on
             April 17, 2004. Two witnesses testified that defendant had
             committed a robbery at gun point at a Stop N Shop just
             before the shooting occurred at the Circle K party store.
             Defendant was identified by a witness at trial as the
             shooter from the Circle K. The same witness had also
             identified defendant in a corporeal lineup before trial.
             Evidence that the victim had been driving a Camaro, that
             defendant left the scene of the shooting in a Camaro, and
             that defendant’s blood was found in the Camaro the victim
             had been driving once it was recovered, was also
             presented.

People v. Hanserd, 2012 WL 3966227, at *1 (Mich. Ct. App. Sept. 11, 2012).




                                          2
      Hanserd appealed his convictions to the Michigan Court of Appeals, and that

court affirmed. See id. Hanserd then sought leave to appeal in the Michigan Supreme

Court, and that court denied leave. See People v. Hanserd, 828 N.W.2d 45 (Mich.

2013).

      Hanserd next filed a post-conviction motion for relief from judgment with the

state trial court. That court denied the motion. See People v. Hanserd, No. 10-

034377-FC-5 (Saginaw Cty. Cir. Ct., Dec. 4, 2013); reconsideration den. No. 10-

034377-FC-5 (Saginaw Cty. Cir. Ct., Feb. 2, 2014). The Michigan appellate courts

denied Hanserd leave to appeal that decision. See People v. Hanserd, No. 322993

(Mich. Ct. App. Dec. 11, 2014); lv. den. 872 N.W.2d 435 (Mich. 2015).

      Hanserd thereafter filed the instant petitions for federal habeas relief in this

Court. In those petitions, he seeks relief on the following grounds:

             I. Petitioner’s conviction should be overturned because
             there was insufficient credible evidence, presented at trial
             to prove that the petitioner was guilty of the crimes.
             II. The trial court denied the petitioner a fair trial and his
             due process rights through improper evidentiary rulings
             that that [sic] included allowing 404b testimony and
             denying funds for an e[x]pert on eyewitness
             identificatio[]n problems; and improper instructional
             errors.
             III. Petitioner was denied his right to a fair trial and
             effective assistance of trial counsel by his trial counsel’s
             failure to call witnesses to establish petitioner’s innocence.
             US Const, Am VI, XIV; Mich Const. of 1963, art 1 sec 17,
             20.

                                           3
            IV. Testimony of the medical examiner that performed the
            autopsy showed that the crime could not have been
            committed in the manner the eyewitnesses claimed, and
            thus there was insufficient evidence to convict the
            petitioner.
            V. Ineffective assistance of trial counsel (for failing to
            challenge the eyewitness’ pre-trial identification).

                                        II

      The majority of Hanserd’s claims are reviewed under the standards

established in the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.

§ 2254(d) (“AEDPA”). AEDPA provides that:

            An application for a writ of habeas corpus on behalf of a
            person in custody pursuant to the judgment of a State court
            shall not be granted with respect to any claim that was
            adjudicated on the merits in State court proceedings unless
            the adjudication of the claim –

                   (1) resulted in a decision that was contrary to, or
                   involved an unreasonable application of, clearly
                   established Federal law, as determined by the
                   Supreme Court of the United States; or

                   (2) resulted in a decision that was based on an
                   unreasonable determination of the facts in light of
                   the evidence presented in the State court
                   proceedings.

28 U.S.C. § 2254(d).

      “The question under AEDPA is not whether a federal court believes the state

court’s determination was incorrect but whether that determination was



                                        4
unreasonable – a substantially higher threshold.” Schriro v. Landrigan, 550 U.S.

465, 473 (2007).

                                           III

      Respondent first argues that portions of Hanserd’s first and second claims and

his fourth claim are procedurally defaulted for various reasons.

      Procedural default is not a jurisdictional bar to review of a habeas petition on

the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). In addition, “federal courts

are not required to address a procedural-default issue before deciding against the

petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing

Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). This Court believes that it would

be more efficient to proceed to the merits of Hanserd’s claims, particularly where

several of the defaulted claims are interrelated with the properly preserved claims.

      Respondent also argues that Hanserd’s fifth claim, which Hanserd raised for

the first time in his amended habeas petition, is barred by the statute of limitations

because the amended petition was filed after the limitations period expired, and the

fifth claim does not relate back to the claims filed in the initial petition.

      The statute of limitations does not constitute a jurisdictional bar to habeas

review. Therefore, a federal court, can, in the interest of judicial economy, proceed

directly to the merits of a habeas petition even if the claims therein are barred by a

limitations period. See Smith v. State of Ohio Dept. of Rehabilitation, 463 F.3d 426,

                                            5
429, n. 2 (6th Cir. 2006) (quoting Trussell v. Bowersox, 447 F.3d 588, 590 (8th Cir.

2006)). This Court need not resolve the dispute over the timeliness of Hanserd’s

amended habeas petition. Assuming without deciding that the amended petition was

timely, Hanserd’s fifth claim fails on the merits for the reasons stated below. See

Ahart v. Bradshaw, 122 F. App’x 188, 192 (6th Cir. 2005).

                                           IV

                                           A

      In Hanserd’s first and fourth claims, he argues that there was insufficient

evidence to convict him of the charged crimes. The question before the Michigan

appellate courts on Hanserd’s sufficiency-of-the-evidence claims was “whether,

after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). But, on habeas review under

AEPDA, this claim must survive “two layers” of deference:

             We have made clear that Jackson claims face a high bar in
             federal habeas proceedings because they are subject to two
             layers of judicial deference. First, on direct appeal, it is the
             responsibility of the jury—not the court—to decide what
             conclusions should be drawn from evidence admitted at
             trial. A reviewing court may set aside the jury’s verdict on
             the ground of insufficient evidence only if no rational trier
             of fact could have agreed with the jury. And second, on
             habeas review, a federal court may not overturn a state
             court decision rejecting a sufficiency of the evidence
             challenge simply because the federal court disagrees with

                                            6
             the state court. The federal court instead may do so only if
             the state court decision was objectively unreasonable.

Coleman v. Johnson, 566 U.S. 650, 651 (2012) (internal punctuation and citations

omitted). See also Brown v. Konteh, 567 F.3d 191, 205 (6th Cir. 2009) (noting that

when analyzing a Jackson claim on habeas review, reviewing court “cannot even

inquire whether any rational trier of fact would conclude that petitioner [] is guilty

of the offenses with which he was charged. Instead, [the reviewing court] must

determine whether the [state] Court of Appeals itself was unreasonable in its

conclusion that a rational trier of fact could find [the petitioner] guilty beyond a

reasonable doubt based upon the evidence introduced at trial”).

      The Court now turns to each of Hanserd’s insufficiency-of-the-evidence

claims.

                                          1

      Hanserd first contends that there was insufficient evidence to establish his

identity as the perpetrator of the crime. The Michigan Court of Appeals considered

this claim on direct review and rejected it:

             Defendant argues that there were a number of
             inconsistencies between the identifying witness’s
             testimony and her previous statements to police that render
             her identification of defendant unreliable. Additionally,
             defendant argues that there were inconsistencies between
             various witnesses’ testimony, further adding to the
             unreliability of the identification. However, all problems
             that defendant points out with the identification are
             credibility and weight issues, which are determinations to
                                          7
             be made by the jury. We will not interfere with the jury’s
             role in determining credibility. When looking at the
             testimony in a light most favorable to the prosecution, a
             jury could have reasonably determined that defendant was
             the shooter. Defendant was identified as the shooter both
             in court and in a physical lineup before trial. An
             identification by a witness is sufficient evidence to support
             a conviction. Additionally, there was evidence that
             defendant’s blood was found in the car the victim had been
             driving. There was sufficient evidence presented for the
             jury to reasonably determine that defendant was the
             shooter.

                                        [….]

             The prosecution [also] offered testimony to establish that
             the victim was driving the Camaro on the night of the
             shooting, that defendant was the shooter, that defendant
             drove from the scene in the Camaro, and that defendant’s
             DNA profile matched the DNA profile of the blood
             samples taken from the Camaro. Given this evidence, the
             jury could have reasonably inferred that defendant shot the
             victim, stole the car, and left his DNA in the car. The
             prosecutor provided enough evidence to prove its theory
             beyond a reasonable doubt and the jury was responsible
             for determining what credibility and weight to give the
             evidence.

Hanserd, 2012 WL 3966227, at *2 (internal footnote omitted).

      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law. Here,

an eyewitness to the crime – a woman named Dawn Leuders –identified Hanserd at

trial as being the shooter based on her personal observation of the crime. That

testimony alone was sufficient to support Haserd’s convictions, and it forecloses

                                          8
Hanserd from obtaining federal habeas relief based upon the insufficiency of the

evidence. See Thomas v. Perry, 553 F. App’x 485, 487–88 (6th Cir. 2014) (rejecting

habeas petitioner’s sufficiency of evidence claim and affirming denial of habeas

relief where eyewitness had identified petitioner as the shooter).

      Hanserd counters that there were numerous inconsistencies in Lueders’

testimony as well as inconsistencies between the various other witnesses regarding

their observations of the shooting. But when a federal court reviewing a state-court

conviction on habeas review is “faced with a record of historical facts that supports

conflicting inferences[, the federal court] must presume—even if it does not

affirmatively appear in the record—that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution.” Cavazos v. Smith, 565

U.S. 1, 7 (2011) (quoting Jackson, 443 U.S. at 326). Moreover, the prosecution

introduced other evidence that pointed to Hanserd as the perpetrator, such as

evidence that Hanserd’s blood was found in the stolen Camaro. The existence of this

other evidence further confirms that the Michigan Court of Appeals did not

unreasonably apply Jackson when it rejected Hanserd’s sufficiency of evidence

claim. See Moreland v. Bradshaw, 699 F.3d 908, 919-21 (6th Cir. 2012). Hanserd

is therefore not entitled to federal habeas relief on this claim.




                                           9
                                            2

       Hanserd next claims that there was insufficient evidence to support his

convictions because the testimony of the medical examiner established that the

murder could not have happened the way that Lueders and other witnesses described

the shooting. More specifically, Hanerd argues that Lueders and others testified that

he “opened the passenger door and shot into the vehicle three times at point blank

range.” (Pet., ECF #1 at Pg. ID 63-64.) But Hanserd says that based on the medical

examiner’s testimony regarding the trajectory of the bullets and where they entered

the victim, “[t]he fact that no bullets were travelling in a downward angle, nor from

the direction of the suspect, points to the impossibility that the crime occurred in the

manner which Ms. Lueders and [another witness] testified to.” (Id.)

       The Michigan Court of Appeals considered this claim on direct review and

rejected it:

               Defendant asserts that [the] medical examiner’s testimony
               about bullet paths indicated that the shooting could not
               have occurred in the manner claimed by the witnesses.
               However, because it cannot be determined which wounds
               the victim received first, and the victim was moving
               around during the incident, there is no definitive indication
               that the autopsy report was inconsistent with the
               testimony. Additionally, it was up to the jury to determine
               what weight to give the evidence.

Hanserd, 2012 WL 3966227, at *3.




                                            10
      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law. Most

importantly, Hanserd is wrong when he argues that Lueders testified that he shot the

victim at “point blank” range, and that Lueders’ testimony is therefore inconsistent

with the medical examiner’s testimony. Lueders testified only that Hanserd “opened

the passenger door[] and shot into the vehicle at the man sitting there.” (ECF #10-9

at Pg. ID 491.) Leuders did not testify how far Hanserd was from the victim when

Hanserd fired the shots, nor did she testify at what angle Hanserd pointed the gun.

Hanserd has not sufficiently shown how that testimony offered by Lueders is

inconsistent with the testimony of the medical examiner. Moreover, as noted above,

to the extent that there were conflicts in the evidence, it was for the jury, not this

Court on habeas review, to resolve those conflicts. See Jackson, 443 U.S. at 326.

For all of these reasons, the Michigan Court of Appeals’ decision affirming the jury’s

verdict was not contrary to, nor an unreasonable application of, clearly established

federal law. Hanserd is therefore not entitled to federal habeas relief on this claim.

                                          3

      Finally, Hanserd argues that the jury’s verdict went against the great weight

of the evidence. A federal habeas court has no power to grant habeas relief on the

ground that a state conviction is against the great weight of the evidence because

that is a “state-law argument” and a “federal court is only allowed to review issues

                                          11
of federal law in a habeas proceeding.” Nash v. Eberlin, 258 F. App’x 761, 764 n.4

(6th Cir. 2007). See also Artis v. Collins, 14 F. App’x 387 (6th Cir. 2001) (declining

to grant certificate of appealability to habeas petitioner on claim that jury’s verdict

was against the manifest weight of the evidence). Hanserd is therefore not entitled

to federal habeas relief on this claim.

                                          B

      Hanserd next alleges that the state trial court deprived him of a fair trial when

it allowed the prosecutor to introduce evidence that Hanserd had been involved in a

separate armed robbery about thirty minutes before the carjacking and murder. The

Michigan Court of Appeals considered this claim on direct review and rejected it:

             Defendant’s primary argument is that there were not
             sufficient special circumstances between the shooting at
             the Circle K and the robbery at the Stop N Shop to be
             admissible to prove identity under Golochowicz.
             However, both crimes took place outside convenience
             stores and both crimes involved the use of a gun. That the
             caliber of the gun used could have been different is a minor
             detail that would go to the weight of the evidence rather
             than the admissibility. See People v. Barrera, 451 Mich.
             261, 289; 547 NW2d 280 (1996). Both crimes also
             involved robberies and were committed within a close
             proximity and a short time of one another. Both crimes
             involved defendant, as identified by witnesses. The
             inconsistencies relied on by defendant to establish that the
             crimes were not similar was information for the jury to
             determine the weight of the evidence; the differences did
             not have a bearing on the admissibility of the evidence.
             Barrera, 451 Mich. at 289. The trial court did not abuse its
             discretion.

                                          12
Hanserd, 2012 WL 3966227, at *5.

      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law. To

the extent that the state trial court violated the Michigan Rules of Evidence when it

admitted this evidence, that was an error of state law. And, as noted above, “federal

habeas corpus relief does not lie for errors of state law.” Estelle v. McGuire, 502

U.S. 62, 67-68 (1991) (“In conducting habeas review, a federal court is limited to

deciding whether a conviction violated the Constitution, laws, or treaties of the

United States”). This claim is therefore not cognizable on federal habeas review.

See Serra v. Michigan Dept. of Corrections, 4 F.3d 1348, 1354 (6th Cir. 1993).

Moreover, Hanserd not shown that that the trial court’s evidentiary rulings were “so

egregious” that they violated his federal due process rights. McAdoo v. Elo, 365 F.3d

487, 494 (6th Cir. 2004) (explaining that only when an evidentiary ruling is “so

egregious that it results in a denial of fundamental fairness” may it violate federal

due process rights and warrant federal habeas relief). Hanserd has therefore failed

to establish a right to federal habeas relief on this claim.

                                                C

      Hanserd next argues that the state trial court denied him a fair trial when it

refused to appoint him an expert to testify about the problems of eyewitness




                                           13
identification. The Michigan Court of Appeals considered this claim on direct

review and rejected it:

             Defendant goes through a lengthy analysis of People v.
             Anderson, 389 Mich. 155; 205 NW2d 461 (1973),
             overruled on other grounds in People v. Hickman, 470
             Mich. 602; 684 NW2d 267 (2004), as well as
             psychological studies and cases discussing the problems
             with eyewitness identification. However, nowhere in
             Anderson or current case law is there a holding that
             eyewitness identifications are inherently unreliable.
             Defendant does not cite nor is there any current case law
             that forbids the use of eyewitness identification. Again, the
             jury is responsible for determining the credibility of
             eyewitness identification. Davis, 241 Mich.App at 700.

             Defendant argues that the unreliability of eyewitness
             identification made an expert necessary for proper
             investigation and trial testimony. He further asserts that
             the line-up procedures used in this case were
             impermissible and suggestive, and that an expert was
             necessary to explain the effects of a tainted lineup on
             identification. However, defendant did not object to the
             lineup procedure when it occurred, nor did defendant
             object to the in-court identification. Furthermore, the
             record does not reflect procedures that were impermissibly
             suggestive. We will not review identification issues on
             appeal if not raised before the trial court. People v.
             Whitfield, 214 Mich.App 348, 351; 543 NW2d 347 (1995).
             Moreover, defendant has not demonstrated that he could
             not safely proceed to trial absent an expert. Tanner, 469
             Mich. at 443–444. In People v. Cooper, 236 Mich.App
             643, 658; 601 NW2d 409 (1999) this Court noted that it
             would be obvious to jurors that memories and perceptions
             of an eyewitness are sometimes inaccurate. Defense
             counsel extensively cross-examined each witness and
             raised the inconsistencies in testimony that defendant
             points to on appeal. The issues with identification raised
             by defendant were questions of credibility properly left to
                                          14
             the determination of the jury. Davis, 241 Mich.App at 700.
             The trial court did not abuse its discretion in denying
             defendant’s request for an appointed expert. Tanner, 469
             Mich. at 442.

Hanserd, 2012 WL 3966227, at ** 3-4.

      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law.

Hanserd has not identified any Supreme Court case which has recognized that a

criminal defendant has a constitutional right to the appointment of this kind of expert

witness. And there appears to be law to the contrary. For example, in Moore v. Tate,

882 F.2d 1107, 1110-11 (6th Cir. 1989), the Sixth Circuit reversed a district court’s

grant of a writ of habeas corpus and held that a defendant in a state criminal trial was

not denied his constitutional right to a fair trial when the state trial court excluded

expert testimony on the reliability of eyewitness identification. The court noted that

the examination and cross-examination of the eyewitness at trial afforded the jury

an adequate opportunity to assess the reliability of a witness’ identification of the

defendant. See id; see also Buell v. Mitchell, 274 F.3d 337, 359 (6th Cir. 2001)

(“[T]his court has recognized that a habeas petitioner does not have a constitutional

right to the presentation of expert testimony on the reliability of eyewitness

identification”).

      The United States Supreme Court precedent that would most closely address

petitioner’s claim is Ake v. Oklahoma, 470 U.S. 68, 83 (1985). In Ake, the Supreme
                                          15
Court held that when an indigent defendant demonstrates to a trial judge that his or

her sanity at the time of the commission of the offense is to be a significant factor at

trial, the state must provide a criminal defendant access to a competent psychiatrist

who will conduct an appropriate examination and assist in the evaluation,

preparation, and presentation of the defense. But Hanserd has not identified any

Supreme Court precedent that expands Ake to the appointment of non-psychiatric

experts generally or identification experts specifically. And this Court is aware of

none. See Ford v. Dretke, 135 F. App’x 769, 771-72 (5th Cir. 2005) (new rule

proposed by habeas petitioner, requiring the appointment of an expert on eyewitness

identification, did not fall within one of the exceptions to the rule against the

application of a new rule on collateral review); Jackson v. Ylst, 921 F.2d 882, 886

(9th Cir. 1990) (habeas petitioner’s claim that his due process rights were violated

when he was denied the appointment of an expert on eyewitness identification

proposed a new rule in violation of Teague v. Lane, 489 U.S. 288 (1989), and

therefore could not serve as a basis for federal habeas relief). Hanserd has therefore

not established that he is entitled to federal habeas relief on this claim.

                                           D

      Hanserd next contends that the state trial court erred when it refused the give

the jurors an instruction concerning the inherent unreliability of eyewitness

identification. At the beginning of trial, defense counsel indicated that he gave the

                                           16
court and the prosecution a copy of a proposed instruction on the eyewitness

identification but he did not specify the contents of that instruction.       At the

conclusion of trial, defense counsel asked that this instruction be read to the jury.

Defense counsel acknowledged that the court was going to read the jurors the

standard jury instruction on identification, but counsel also proposed a “custom jury

instruction that goes a little bit more in detail and specifically cites holdings and

language from People v. Anderson;2 that I am still asking the Court to give in

addition to or instead of 7.8.” (ECF #10-12 at Pg. ID 602.) The prosecutor objected

to the proposed instruction on the ground that it took the holding in Anderson out of

context and that the proposed instruction was more in the form of advocacy than an

instruction. The trial court agreed that the proposed instruction appeared “to be

somewhat advocacy as opposed to the standard [jury instruction], that’s why we do

that.” (Id.) The court therefore defense counsel’s request and indicated that it would

give the standard jury instruction on identification. (Id.)

        The Michigan Court of Appeals reviewed this claim on direct appeal and

rejected it:

               The trial court gave instructions on the presumption of
               innocence and the burden of proof. With regard to
               identification, the trial court denied defendant’s request
               for a special instruction and instead gave the following:



2
    People v. Anderson, 205 N.W.2d 461 (Mich. 1973).
                                        17
      One of the issues in this case is the identification of
      defendant as the person who committed the crime.
      The prosecutor must prove beyond a reasonable
      doubt that the crime was committed and that the
      defendant was the person who committed it.

      In deciding how dependable an identification is,
      think about such things as how good a chance the
      witness had to see the offender at the time, how long
      the witness was watching, whether the witness has
      seen or known the offender before, how far away
      the witness was, whether the area was well lighted,
      and the witness’s state of mind at that time.

      Also, think about the circumstances at the time of
      the identification, such as how much time had
      passed as to the crime, how sure the witness was
      about the identification, and the witness’s state of
      mind during the identification.

      You may also consider any times that the witness
      has failed to identify the defendant or made an
      identification or gave a description that did not
      agree with his or her identification of the defendant
      during trial. You should examine the witness’s
      identification testimony carefully.
      You may consider whether other evidence supports
      the identification, because, then, it may be more
      reliable. However, you may use the identification
      testimony alone to convict the defendant as long as
      you believe the testimony and you find that it proves
      beyond a reasonable doubt that the defendant was
      the person who committed the crime.

The trial court also gave an instruction on inconsistent
statements and how the jury could use them to determine
whether the trial testimony was truthful and to determine
the facts of the case.



                            18
             Defendant’s proposed instruction was not a proper
             recitation of the applicable law. [People v. ] McGhee, 268
             Mich. App [600] at 606 [709 N.W.2d 905 (2005)]. It
             recapped commentary in [People v.] Anderson [389 Mich.
             155, 205 N.W.2d 461 (1973)] about the problems inherent
             in eyewitness testimony. However, as discussed above,
             nowhere in Anderson or current case law was there a
             holding that eyewitness identifications are inherently
             unreliable. Defendant’s proposed instruction skewed
             Anderson and would likely have confused the jury.
             Defendant’s proposed instruction was better suited as a
             possible defense argument rather than as an instruction for
             the jury. The instructions given by the trial court
             adequately protected defendant’s rights. The jury had
             adequate instruction to be able to determine what weight
             and credibility to give the identification evidence, and the
             trial court did not abuse its discretion in declining to give
             the proposed instruction.

Hanserd, 2012 WL 3966227, at ** 5–6.

      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law. The

burden of demonstrating that an erroneous instruction was so prejudicial that it will

support a collateral attack upon the constitutional validity of a state court conviction

is even greater than the showing required in a direct appeal. The question in such a

collateral proceeding is whether the allegedly-improper instruction so infected the

entire trial that the resulting conviction violates due process, not merely whether the

instruction is undesirable, erroneous, or even “universally condemned,” and an

“omission or an incomplete instruction[] is less likely to be prejudicial than a

misstatement of the law.” Henderson v. Kibbee, 431 U.S. 145, 154-155 (1977).
                                          19
Furthermore, the challenged instruction must not be judged in isolation but must be

considered in the context of the entire jury charge. See Jones v. United States, 527

U.S. 373, 391 (1999).

      Hanserd has not met this demanding standard. He has not identified any

clearly established federal law that he was entitled to the instruction he sought. Nor

has Hanserd established that the state trial court unreasonably applied Supreme

Court precedent when it refused to give his proposed instruction. For these reasons,

Hanserd has not established that he is entitled to federal habeas relief on this claim.

                                            E

      Hanserd next argues that he was denied the effective assistance of counsel.

Federal claims of ineffective assistance of counsel are subject to the deferential two-

prong standard of Strickland v. Washington, 466 U.S. 668 (1984). Strickland asks:

(1) whether counsel was deficient in representing the defendant; and (2) whether

counsel’s alleged deficiency prejudiced the defense so as to deprive the defendant

of a fair trial. See id. at 687. To meet the first prong, a petitioner must establish that

his attorney’s representation “fell below an objective standard of reasonableness,”

and must overcome the “strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that . . . the challenged action ‘might be considered sound

trial strategy.’” Id. at 688, 689. The “prejudice” component of a Strickland claim

                                           20
“focuses on the question of whether counsel’s deficient performance renders the

result of the trial unreliable or the proceeding fundamentally unfair.” Lockhart v.

Fretwell, 506 U.S. 364, 372 (1993). Prejudice, under Strickland, requires showing

that “there is a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

      The Court will now examine each of Hanserd’s claims of ineffective

assistance in turn.

                                          1

      Hanserd first argues that his trial counsel was ineffective when counsel failed

to call Mitchell Braddock as a witness at trial. Braddock originally contacted the

police while he was in prison and indicated that he would be willing to incriminate

Hanserd as the shooter in exchange for a sentence reduction. (See Exhibits C, D, E,

and F to the Petition.) However, at the preliminary examination, Braddock testified

both that he did not remember what happened the night of the murder and that he

did not see anything. (See ECF #10-2 at Pg. ID 301). Braddock further testified that

he saw a man identified as “Little Mark” at the convenience store and that “Little

Mark” was not Hanserd. (See id. at Pg. ID 304.) Braddock then became evasive

when the prosecutor tried to refresh his memory, claiming that that he had no

memory of the day of the shooting, that he was often “high,” and that he did not want

to talk about it. (Id. at Pg. ID 301-05.) Hanserd insists that Braddock could have

                                         21
provided testimony that the man identified as “Little Mark,” and not Hanserd, was

not the shooter.

       The Michigan Court of Appeals reviewed this claim on direct review and

rejected it:

               Defendant argues that counsel should have called a
               witness who testified at the preliminary examination,
               maintaining the witness said that defendant was not the
               shooter. However, defendant mischaracterizes the
               witness’s actual testimony. The witness testified that a
               man named “little Mark” was not defendant. However, the
               witness never said that “little Mark”, and implicitly not
               defendant, was responsible for the shooting; instead the
               witness claimed he did not remember the events on April
               17, 2004. Defendant’s assertion that trial counsel erred in
               failing to call the witness is meritless. Based on the
               preliminary examination testimony that the witness did not
               remember the incident, the witness would not have helped
               the defense. Additionally, the testimony from the
               preliminary examination did not assist the defense because
               the witness never said “little Mark” and not defendant was
               the shooter.
               Defendant maintains that the prosecution’s whole case
               was built around the eyewitness’s testimony and that if
               called at trial his witness would have testified that
               defendant did not commit the crime. Defendant offers no
               proof to support his position. Defendant cites to a police
               report and letters from the witness; however, this was not
               evidence introduced at trial or included in the lower court
               record. Defendant merely claims that favorable testimony
               would have been offered. However, based on the witness’
               unpredictability, it cannot be said how he would have
               testified. The prosecutor indicated at the preliminary
               examination that the witness was expected to testify
               differently. And the witness consistently maintained
               throughout the preliminary examination that he did not

                                           22
             remember the incident. In light of the evidence offered by
             the prosecution at trial and the witness’s unpredictability,
             defense counsel’s decision not to call the witness appears
             to have been a sound trial strategy.

People v. Hanserd, 2012 WL 3966227, at *7.

      Hanserd has not established that the Michigan Court of Appeals’ ruling was

contrary to, or an unreasonable application of, clearly established federal law. In the

petition, Hanserd mischaracterizes Braddock’s testimony. Braddock did not testify,

as Hanserd claims, that Hanserd was not the shooter. Nor did Braddock testify that

“Little Mark,” and not Hanserd, was the shooter. Indeed, Braddock repeatedly said

that he did not remember anything and was unwilling to definitively say anything

about the shooting. It was not ineffective assistance for Hanserd’s counsel to not

call a witness who repeatedly testified at the preliminary examination that he had no

information to provide about the shooting. See Millender v. Adams, 376 F.3d 520,

527 (6th Cir. 2004) (defense counsel has no obligation to present evidence or

testimony that would not have exculpated the defendant). The Michigan Court of

Appeals’ rejection of this ineffective assistance of counsel claim was therefore not

unreasonable. Thus, Hanserd is not entitled to federal habeas relief on this claim.

                                          2

      In Hanserd’s amended habeas petition, he claims that his trial counsel was

ineffective when counsel failed to move for the suppression of Lueders’ pre-trial

identification. Hanserd argues that the pre-trial identification should have been
                                          23
suppressed because (a) there was no counsel present at a photographic lineup and

(b) Lueders was informed after she had identified Hanserd at the lineup that she had

picked out the right person. Hanserd is not entitled to federal habeas relief with

respect to either of these claims.3

                                          a

      Hanserd first argues that his trial counsel should have moved to exclude the

photographic identification because Hanserd did not have counsel present at the

lineup. However, Hanserd has not identified any authority to support the proposition

that criminal defendants have a federal constitutional right to have counsel present

at a photographic lineup. Indeed, a pre-trial photographic identification is not a

critical stage under the Sixth Amendment at which counsel is required to be present.

See United States v. Ash, 413 U.S. 300, 321 (1973); Van v. Jones, 475 F.3d 292, 311

(6th Cir. 2007). The absence of counsel at the photographic lineup therefore

provided no basis to suppress the identification. Thus, Hanserd’s counsel was not

ineffective for failing to move to exclude the identification on that basis. See United

States v. Sanders, 404 F.3d 980, 986 (6th Cir. 2005) (counsel is not ineffective for

failing to make a futile objection).



3
 As noted in Section III above, Respondent has raised serious arguments that these
claims are procedurally defaulted and/or were filed after the expiration of the
applicable statute of limitations. However, because the Court concludes that the
claims fail on the merits, it will consider them.
                                           24
                                          b

      Hanserd next claims that his trial counsel should have moved to suppress the

pre-trial identification because the lineup was unduly suggestive. More specifically,

Hanserd argues that the officer who conducted the lineup told Lueders after she

positively identified Hanserd that she had picked out the right person, and that post-

identification statement rendered the lineup inadmissible.

      In order to determine whether an identification procedure violates due

process, courts look first to whether the procedure was impermissibly suggestive; if

so, courts then determine whether, under the totality of circumstances, the

suggestiveness has led to a substantial likelihood of an irreparable misidentification.

See Neil v. Biggers, 409 U.S. 188 (1972). Courts consider five factors when

determining the reliability of identification evidence: (1) the witness’s opportunity

to view the criminal at the time of the crime; (2) the witness’s degree of attention at

the time of the crime; (3) the accuracy of the witness’s prior description of the

defendant; (4) the witness’s level of certainty when identifying the suspect at the

confrontation; and (5) the length of time that has elapsed between the time and the

confrontation. See id. at 199-200.

      Hanserd has not even attempted to apply that governing test here. Nor has he

identified any authority to support his claim that the lineup was rendered unduly

suggestive by the officer’s comments made after Lueders had already positively

                                          25
identified him. Finally, the Court notes that while reviewing a related claim, the

Michigan Court of Appeals stated that the “record does not reflect procedures that

were impermissibly suggestive.” Hanserd, 2012 WSL 3966227, at *4. Simply put,

Hanserd has not shown that his counsel had any basis to object to the lineup because

it was unduly suggestive. He has therefore failed to establish that his counsel was

ineffective for failing to object on this basis. See Sanders, 404 F.3d at 986.

      As Hanserd has failed to demonstrate entitlement to federal habeas relief with

respect to any of his claims, the Court will DENY his habeas petition and the

amended petition (ECF ## 1, 11).

                                          V

      In order to appeal the Court’s decision, Hanserd must obtain a certificate of

appealability. To obtain a certificate of appealability, a prisoner must make a

substantial showing of the denial of a constitutional right. See 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show that

reasonable jurists could debate whether the petition should have been resolved in a

different manner, or that the issues presented were adequate to deserve

encouragement to proceed further. See Slack v. McDaniel, 529 U.S. 473, 483-84

(2000). A federal district court may grant or deny a certificate of appealability when

the court issues a ruling on the habeas petition. See Castro v. United States, 310 F.3d

900, 901 (6th Cir. 2002).

                                          26
      Here, jurists of reason would not debate the Court’s conclusion that Hanserd

has failed to demonstrate entitlement to habeas relief with respect to any of his

claims because they are all devoid of merit. Therefore, the Court will DENY

Hanserd a certificate of appealability.

      Finally, although this Court declines to issue Hanserd a certificate of

appealability, the standard for granting an application for leave to proceed in forma

pauperis on appeal is not as strict as the standard for certificates of appealability.

See Foster v. Ludwick, 208 F.Supp.2d 750, 764 (E.D. Mich. 2002). While a

certificate of appealability may only be granted if a petitioner makes a substantial

showing of the denial of a constitutional right, a court may grant in forma pauperis

status if it finds that an appeal is being taken in good faith. See id. at 764-65; 28

U.S.C. § 1915(a)(3); Fed. R.App.24 (a). Although jurists of reason would not debate

this Court’s resolution of Hanserd’s claims, an appeal could be taken in good faith.

Accordingly, the Court GRANTS Hanserd permission to proceed in forma pauperis

on appeal.

                                          VI

      Accordingly, for the reasons stated above, the Court 1) DENIES WITH

PREJUDICE Hanserd’s petition for a writ of habeas corpus and his amended

petition for a writ of habeas corpus (ECF ## 1, 11), 2) DENIES Hanserd a certificate




                                          27
of appealability, and (3) GRANTS Hanserd permission to proceed in forma pauperis

on appeal.

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: October 30, 2018



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 30, 2018, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                       28
